Motion Granted; Order filed July 26, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00388-CV
                                  ____________

 EXCELA ENERGY, LLC AND OILTECH SOLUTIONS, LLC, Appellants

                                        V.

               EXALT REAL ESTATE GROUP, LLC, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-57965

                                    ORDER

      This is an appeal from a judgment signed April 11, 2016. On July 6, 2016,
Oiltech Solutions, LLC filed a motion to withdraw its notice of appeal. See Tex. R.
App. P. 42.1. The motion is GRANTED.

      Appellant Oiltech Solutions, LLC is ordered DISMISSED from the appeal.

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.